Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Objection to the Drawings
The drawings filed February 3, 2021 are objected to under 37 CFR 1.84 (i) and (p) as being informal.  The lines are pixilated, light and lack uniformity resulting in fuzzy illustrations lacking sharp definition.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted 

Rejections based on Prior Art
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ji (CN204636585)(hereinafter '585).
	‘585 discloses in Figures 1 an orthodontic bracket 100 having a main archwire slot 101 and a reserved hole 106 in the side of the bracket for receiving a “nail”/screw 600, 700 that is used to secure the archwire in the bracket (note also Figures 16-21).  The arrangement is nearly identical to that illustrated in applicant’s Figure 1.   ‘585 does not appear to disclose the presently claimed dimensions for the diameter of the hole in which the “nail”/screw is received.  The ‘585 “nail”/screw 600 like applicant’s claimed “nail” is sized for use with an orthodontic bracket that is fitted to a patient’s tooth and thus limited in size based on its use.   One of ordinary skill in the art would have found the construction of the ‘585 screw/bracket within the .

Claims 1, 4-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ji (CN204636585)(hereinafter '585)
In Figures 16-21, ‘585 discloses an elongated ”nail”/screw 600/700 that is received in hole 106 of orthodontic bracket 100 to secure an archwire to the bracket.  The ‘585 “nail”/screw includes a threaded fixing end 602 and a screwing end having a force applying surface 603 (i.e. screw driver slot).  The ‘585 reference does not appear to disclose the specific dimensions claimed for the “nail”/screw or the “detaching handle with hollow force applying surface.
In regard to the broad range of dimensions claimed for the “nail”/screw, the purpose and use of the ‘585 “nail”/screw arrangement is nearly identical to that illustrated in applicant’s Figure 1.   ‘585 does not appear to explicitly disclose any particular dimensions for the “nail”/screw, however, the ‘585 “nail”/screw 600/700 like applicant’s claimed “nail” is sized for use with an orthodontic bracket that is fitted to a patient’s tooth and thus limited in size based on its use.   One of ordinary skill in the art would have found the construction of the ‘585 screw/bracket within the broad range of sizes claimed to have been obvious before the effective filing date based on the disclosed use of the ‘585 screw in an orthodontic bracket.
In regard to the “detaching handle” limitation, ‘585 suggests the use of a phillips-type screw driver (i.e.“detaching handle”) for turning the “nail”/screw 600/700 rather than the claimed hex socket-type driver.  (Note based on applicant’s disclosure, the examiner interprets 
In regard to claim 4, the use of common plastic material would have been obvious to one of ordinary skill in the art before the effective filing date.  In regard to claim 5, note the conventional vertical embossing on the Waugh, Jr. driver 60 (Figure 3).    In regard to claim 6, note the conventional tapering at the end of the Waugh Jr. diver 60 (Figure 3).  In regard to claim 8, a typical hex screw head would have the tangent plane.  In regard to claim 9, the top of the crew head serves as a limiting platform.  In regard to claim 10, a hex screw includes six force applying surfaces.  In regard to claims 11 and 12, the handle surface of a screw driver is capable of being engaged with an additional driving tool.  



Action Made Final
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712